Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 02/17/2021.  In the Amendment, Applicant amended claims 1, 4-12 and 20.  Claims 2-3 and 13-19 are cancelled.  Claims 21-27 are newly added. 
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1, 4-11 and 20-27 (renumbered 1-17) are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 02/17/2021 has been considered (see form-1449, MPEP 609).
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
attorney Jeffrey S. King (client’s representative, Reg. No. 58,791) at the telephone number (619) 867-2263 on 03/11/2021 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claim 12 into claim 1, and into the other independent claims 10 and 21 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 2-3 and 12-19   is canceled.
Claims 1, 10 and 21 have been amended as follows:
1.  (Currently Amended) A server environment comprising:
	a processing unit; and
	a memory; 
	the server environment programmed, via computer-executable instructions stored in the memory and executed by the processing unit, to perform operations comprising:
		maintaining a copy of file system data from a file system of a first computing device, the first computing device associated with a first user, wherein the file system data comprises:
			files from the file system; and

determiningbased at least in part on the filenames and the file types of the files 
adding the metadata to the index information as additional index information;
		receiving, from a second user, a file request to conduct a search of the file system of the first computing device associated with the first user for a file that corresponds to a description included with the file request, wherein the description does not include a filename; 
		identifying, based at least in part on the index information and the additional index information, a file from among the files from the file system that corresponds to the description included with the file request by matching terms from the description with terms in the filename information, the content information, and the metadata; 
		sending, to the first user, a request to approve sending the identified file to the second user; and
		based at least in part on receiving approval from the first user, automatically downloading the approved file from the copy of the file system data to a second computing device associated with the second user.
	


4.  (Previously Presented) The server environment of claim 1, wherein identifying the file comprises:
	ordering matching files based at least in part on whether a match is found in filename index information, content index information, or meta-data index information.

5.  (Previously Presented) The server environment of claim 1, wherein identifying the file comprises:
	matching terms from the description with terms in the index information, 
	wherein the identified file is a closest match among the files from the file system.

6.  (Previously Presented) The server environment of claim 1, wherein the copy of the file system data is maintained as a backup of an entire file system of the first computing device.

7.  (Previously Presented) The server environment of claim 1, wherein the memory further stores instructions that when executed by the processing unit cause the processing unit to perform operations of:
	identifying one or more additional files that match the file request,  
	wherein the request to approve sending the identified file comprises indications of the identified file and the one or more additional identified files.



9.  (Previously Presented) The server environment of claim 1, wherein the server environment implements a file exchange service that communicates, via Internet, with the first and second computing devices. 

	10.  (Currently Amended) A method, implemented by a server environment comprising a processing unit and memory, the method comprising:
	maintaining a copy of file system data from a file system of a first computing device, the first computing device associated with a first user, wherein the file system data comprises:
		files from the file system; and
		index information associated with the files, the index information including filename information derived from filenames of the files and content information derived from content of the files;
determiningbased at least in part on the filenames and the file types of the files 
adding the metadata to the index information as additional index information;
	receiving, from a second user, a file request to conduct a search of the file system of the first computing device associated with the first user for a file that 
	identifying, based at least in part on the index information and the additional index information, at least one file from among the files of the file system that corresponds to the description included with the file request by matching terms from the description with terms in the filename information, the content information, and the metadata, wherein the identifying comprises matching terms from the description with terms in the index information; 
	sending, to the first user, a request to approve sending the at least one identified file to the second user;
	receiving, from the first user, approval to send the at least one identified file to the second user; and
	based at least in part upon the approval, automatically downloading the at least one approved file from the copy of the file system data to a second computing device associated with the second user, 
	wherein the at least one file is identified and automatically downloaded to the second computing device without user intervention by the second user.

11.  (Previously Presented) The method of claim 10, wherein the index information comprises:
	information derived from file attributes of the files from the file system, and
	information derived from content of the files from the file system.



20.  (Previously Presented) The method of claim 10, wherein the file request further comprises a file type.

21.  (Currently Amended) A computer-readable storage medium on which are stored instructions that, when executed, cause a processor of a programmable device to perform functions of:
	maintaining a copy of file system data from a file system of a first computing device, the first computing device associated with a first user, wherein the file system data comprises:
			files from the file system; and
			index information associated with the files, the index information including filename information derived from filenames of the files and content information derived from content of the files;
determiningbased at least in part on the filenames and the file types of the files 
adding the metadata to the index information as additional index information;
		receiving, from a second user, a file request to conduct a search of the file system of the first computing device associated with the first user for a file that 
		identifying, based at least in part on the index information and the additional index information, a file from among the files from the file system that corresponds to the description included with the file request by matching terms from the description with terms in the filename information, the content information, and the metadata; 
		sending, to the first user, a request to approve sending the identified file to the second user; and
		based at least in part on receiving approval from the first user, automatically downloading the approved file from the copy of the file system data to a second computing device associated with the second user.

22.  (Previously Presented) The computer-readable storage medium of claim 21, wherein identifying the file comprises:
	ordering matching files based at least in part on whether a match is found in filename index information, content index information, or meta-data index information.

23.  (Previously Presented) The computer-readable storage medium of claim 21, wherein identifying the file comprises:
matching terms from the description with terms in the index information, 
wherein the identified file is a closest match among the files from the file system.



25.  (Previously Presented) The computer-readable storage medium of claim 21, wherein the computer-readable storage medium further stores instructions that, when executed, cause the processor of the programmable device to perform a function of:
identifying one or more additional files that match the file request,  
	wherein the request to approve sending the identified file comprises indications of the identified file and the one or more additional identified files.

26.  (Previously Presented) The computer-readable storage medium environment of claim 21, wherein the file request received from the second user does not include a filename.

27.  (Previously Presented) The computer-readable storage medium environment of claim 21, wherein the server environment implements a file exchange service that communicates, via the Internet, with the first and second computing devices. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 08/17/2020, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Strickland et al. (US Patent 7,739,238, hereinafter Strickland) in view of Varadharajan et al. (US PGPUB Zou et al. (US PGPUB 2005/0086254, hereinafter Zou). 
	The invention is directed: Exchanging files between users via a server environment that maintains copies of file system data from user computing devices, and wherein the server environment can maintain a copy of file system data from the file system of a first computing device associated with a first user, then the server environment can receive a file request from a second user that requests a file from the first user whose files are backed up at the server environment.
 	The closest prior arts are Strickland et al. (US Patent 7,739,238, hereinafter Strickland) in view of Varadharajan et al. (US PGPUB 2014/0201154, hereinafter Varadharajan) and further in view of Zou et al. (US PGPUB 2005/0086254, hereinafter Zou) are generally directed to various aspect of server, method and computer-readable medium for download automatically from the server environment by using the copy of the file system data to a computing device associated with the other user after the server environment receives the approval. The file request is automatically sent to the server environment, which automatically searches the first user file system data, locates matches, obtains approval, and downloads approved files to the second computing device.

However, none of Strickland, Varadharajan and Zou teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10, and 21. For examples, it failed to teach adding the metadata to the index information as additional index information; receiving, from a second user, a 

This feature in light of other features, when considered as a whole, in the independent claims 1, 10 and 21 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 10, and 21. 
	The dependent claims depending upon claims 1, 10, and 21 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163